Exhibit 10.1

2009 DOLBY EXECUTIVE ANNUAL INCENTIVE PLAN

 

Eligibility:

   Eligible employees are the executive officers of the Company and its
subsidiaries who are selected by the Compensation Committee.

Bonus Amounts:

   The amount each executive officer may be eligible to receive under the 2009
Dolby Executive Annual Incentive Plan (the “Executive Plan”) will be determined
as summarized below and pursuant to the level of achievement by the Company of
certain pre-tax income and revenue goals during the 2009 fiscal year.

Target Bonus:

   Target bonuses for executives will be established and approved by the
Compensation Committee. Each executive’s target bonus will be a percentage of
the executive’s base salary at the applicable fiscal year-end.

Actual Bonus:

   The principal executive officer’s actual bonus will be determined by
multiplying his base salary by his target bonus percentage, but the actual bonus
amount may be less than, or exceed, the principal executive’s target bonus,
depending on the extent to which the Company meets the pre-tax income and
revenue goals.    The actual bonuses for all other eligible executive officers
will be determined by multiplying base salary by the applicable target bonus
percentage and then adjusting such number to reflect the executive’s individual
performance and the extent to which such executive achieved individual
pre-determined performance objectives. However, the actual bonus amount may be
less than, or exceed, the executive’s target bonus, depending on (i) the extent
to which the Company meets the pre-tax income and revenue goals, (ii) the extent
to which each executive satisfies the appropriate pre-determined performance
objectives, or (iii) based upon such other criteria as the Compensation
Committee, in its sole and absolute discretion, determines is appropriate to
calculate and determine such final bonus amount for any such eligible executive
officer. To the extent that the aggregate bonus amounts to be paid to the
participating executive officers exceed an amount equal to their (i) aggregate
target bonus amounts multiplied by (ii) the plan funding, then such executive
officers’ actual bonus amounts will be reduced to amounts determined by
multiplying (a) each participating executive officers’ bonus amount by (b) a
fraction, (1) the numerator of which shall be their aggregate target bonus
amounts multiplied by the plan funding, and (2) the denominator of which shall
be the aggregate bonus amounts otherwise to be paid to the participating
executive officers absent the reduction.

Bonus Payment Approval:

   Specific measurable Company revenue and pre-tax income targets and executive
individual objectives will be established by the Compensation Committee after
the commencement of the 2009 fiscal year. All individual executive bonuses must
be approved and certified by the Compensation Committee prior to payment.   
Payment of the actual bonuses under the Executive Plan will be made no later
than: (i) the 15th day of the third month following the end of the Company’s
fiscal year in which the bonus was earned, or (ii) March 15th of the year
following the calendar year in which the bonus was earned.



--------------------------------------------------------------------------------

Subject to Plan:

   The bonus goal, and the terms of this Executive Plan, are subject to the
applicable terms and conditions of the 2005 Stock Plan.

Maximum Bonus Amount:

   Notwithstanding anything to the contrary in this Executive Plan, no “Covered
Employee,” as that term is defined in the 2005 Stock Plan, may receive a bonus,
in any fiscal year, greater than the individual Covered Employee’s fiscal year
limitation authorized by the terms of the 2005 Stock Plan.